                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

DA VID C. ZELLER, #369326, 30822               *
                                               *
Plaintiff,                                     *
                                               *
v                                              *           Civil Action No. PWG-17-3136
                                               *
WEXFORD HEALTH SOURCES, INC.,                  *
AYOKU OKETUNJU, M.D., and                      *
BOLAJII ONABAJO,                               *
                                               *
Defendants.                                    *
                                              ***
                                  MEMORANDUM OPINION


         David C. Zeller is an inmate at Western Correctional Institution (WCI) in Cumberland,

Maryland. He alleges in this pro se Complaint that he was denied treatment for Hepatitis C (HCV)

for more than five years, beginning in 2011. See Compi. 3, ECF No.1;      Suppi. 1, ECF NO.3;

Opp'n 5-8, ECF No. 20. He seeks an injunction requiring prison health care providers to "fully

cooperate" with him, put him back on pain medication, and renew treatment for his "already

serious" condition. Compi. 5-6.

         Defendants Wexford Health Sources, Inc. (Wexford); Ayoku Oketunji, M.D.; and Bolaji

Onabajo, M.D., have filed a Motion to Dismiss or, in the Alternative, Motion for Summary

Judgment, ECF No. 17, which has been fully briefed, ECF Nos. 20, 21. I conclude that there

remains a genuine dispute of material fact in this case and so will deny the motion.l   To assist

Zeller as this case proceeds, I am granting his motion for appointment of counsel. ECF No. 24.




I Also pending is Zeller's Motion for an Extension of Time, ECF No. 19, which will be granted
nunc pro tunc.
                                             Background

       Zeller alleges that prior to his incarceration in 2011, he was diagnosed with "stage III"

Hepatitis C and treated with pegylated interferon/ribavirin.     CompI. 4; ECF No. 3-1; Opp'n 2-4.

Zeller acknowledges that between November 2016 and December 31, 2016, prison medical

providers treated him with Harvoni,2 but the Harvoni treatment proved unsuccessful, and Dr.

Oketunji informed him there was "nothing else to offer" him. April 2017 Visit Report 1, ECF 3-

1; see CompI. 4. Zeller alleges the lengthy delay providing him treatment with Harvoni diminished

its efficacy. See Opp'n 7-8.

        Defendants have provided with their dispositive motion verified copies of Zeller's medical

records, the earliest dated July 27,2016.    ECF No. 17-4.3 Additionally, Defendants have filed a

Hepatitis C-related excerpt from the Department of Public Safety and Correctional Services

(DPSCS) Office of Clinical Service/Inmate Health Infection Control Manual (ECF No. 17-6)4 and

Dr. Oketunji's affidavit (ECF No. 17-5).

        Dr. Oketunji's affidavit summarizes current hepatitis management protocols at DPSCS

facilities. He states that, in view of the potential side effects and expense of antiviral therapy, it is

not recommended for a patient to begin antiviral therapy for genotype 1 HCV based solely on a

positive test for HCV.s Oketunji Aff~ 10, ECF No. 17-5. In cases such as Zeller's, he states,



2 Harvoni is the brand name for the combination of ledipasvir and sofosbuvir and is used alone or
in combination with ribavirin to stop the virus that causes HCV from spreading in the body. See
https:/ /medlineplus.gov/druginfo/meds/a614051.html#brand-name-1          (last reviewed March 5,
2019)
3 Wexford became the medical services provider for various Maryland state prisons in July 2012.
The medical contractor prior to Wexford was Correctional Medical Services, Inc. See, e.g.,
Toomer v. Warden, No. DKC-13-614, 2015 WL 412935, at *1 (D. Md. Jan. 29, 2015).
4 The effective date of the policy is not indicated. It is unclear what policy, if any, was in effect at
the time Zeller became an inmate in the custody of the Maryland Department of Correction.
S It is not clear from the record when Zeller was first tested for HCV in the Division of Correction
(DOC) and when his genotype was determined.

                                                   2
DPSCS HCY policy requires performing a liver biopsy or FibroScan.              See id. The results are

reviewed by a DPSCS statewide HCY panel of medical providers, pharmacists, mental health

providers, and infectious disease specialists to determine if the patient is at a stage of infection that

warrants antiviral therapy, to approve a specific antiviral therapy regimen, and to establish

prioritization of the therapy. See id. Dr. Oketunji states that pegylated interferon!ribavirin was the

treatment approved most often. See id. 4J 12.

        Dr. Oketunji characterized Zeller as a 65 year old with a history of schizophrenia and

schizoaffective disorder.   See id. 4J 4. Zeller was approved for and began pegylated interferon!

ribavirin treatment in 2015, but treatment ended because the medication exacerbated his mental

health condition, a common side effect. See id. 4J 12. Dr. Oketunji states that, until 2015, "there

were no other antiviral treatment therapies generally approved by DPSCS."                Id.   He notes,

however, that "(s]ince 2012 other antiviral treatment options available, including, inter alia,

Harvoni, have been approved for inmates by the DPSCS HCY panel on a case by case basis." Id.

4J 13 (emphasis in original). He explains that, since 2015, alternative antivirals have become more

available, with Harvoni as the "treatment of choice due to its proven high efficacy and reduced

side effects." Id. His affidavit states:

                The DPSCS HCY panel has been systematically treating inmates
                with more advanced grade and stage levels of HCY and working
                down to less advanced grade and stage levels (grades (G) of
                necrosis/inflammation are 1 minimal, 2 mild, 3 moderate, 4 severe;
                staging (S) is 1 no scarring, 2 mild scarring, 3 moderate scarring,
                and 4 severe scarring "cirrhosis"). Plaintiff's   September 2016,
                liver biopsy presented a level GI[6]Sl. By late 2016, patients with
                level GIS 1 were being considered for alternative treatment.



6 "At least six specific strains--ealled genotypes-{)f hepatitis C exist. Genotype 1 is the most
common hepatitis C genotype in the United States." What Is Hepatitis C?, Nat'l Inst. of Diabetes
&    Digestive     &     Kidney      Diseases,   https://www.niddk.nih.gov/health-information!liver-
disease/viral-hepatitis/hepatitis-c. (last reviewed March 5, 2019).

                                                    3
ld.

       In November 2016, Zeller started an eight-week course of Harvoni.            See id. ~ 14. The

treatment ended in December 2016.           See id. Zeller's three-month post treatment viral load?

increased, which indicated that treatment was ineffective.       See id. Dr. Oketunji states there are

presently no other treatment options available for HCV patients who have failed Harvoni

treatment. See id. ~ 15. Zeller is regularly monitored, his hepatitis function is tested, and he shows

no advanced symptoms of cirrhosis. See id. ~ 16. He was administered Twinrix, a vaccine that

provides active immunity against the Hepatitis A and B viruses, as a precautionary measure for

inmates testing positive for HCV. See Oketunji Aff. ~~ 8, 16.

                                           Standard of Review

        Summary judgment is proper when the moving party demonstrates, through "particular

parts of materials    in the record, including        depositions,   documents,   electronically   stored

information, affidavits or declarations, stipulations ... , admissions, interrogatory answers, or

other materials," that "there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law."           Fed. R. Civ. P. 56(a), (c)(l)(A);   see Baldwin v. City of

Greensboro, 714 F.3d 828, 833 (4th Cir. 2013). A court reviews the facts and all reasonable

inferences in the light most favorable to the nonmoving party. See Scott v. Harris, 550 U.S. 372,

378 (2007); see also Erickson v. Pardus, 551 U.S. 89,94 (2007) (stating the pleadings ofapro           se

litigant are to be liberally construed).    If the party seeking summary judgment demonstrates that

there is no evidence to support the nonmoving party's case, the burden shifts to the nonmoving

party to identify evidence that shows that a genuine dispute exists as to material facts. See Celotex




 7 "Viral load is a measurement ofthe quantities ofHVC virus RNA, the building block of the virus,
 in the blood." Oketunji Aff. ~ 9.
                                                     4
Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). The existence of only a "scintilla of evidence" is

not enough to defeat a motion for summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 252 (1986). The evidentiary materials submitted must show facts from which the finder of

fact reasonably could find for the party opposing summary judgment. !d.

                                             Discussion

        The Eighth Amendment,         as incorporated   by the Fourteenth   Amendment,     prohibits

"unnecessary and wanton infliction of pain" by virtue of its guarantee against cruel and unusual

punishment. Gregg v. Georgia, 428 U.S. 153, 173 (1976) (plurality opinion). "Scrutiny under the

Eighth Amendment is not limited to those punishments authorized by statute and imposed by a

criminal judgment."      De 'Lonta v. Angelone, 330 F.3d 630,633 (4th Cir. 2003). In order to state

an Eighth Amendment claim for denial of medical care, a plaintiff must demonstrate that the

actions of the defendants or their failure to act amounted to "deliberate indifference" to a serious

medical need. Estelle v. Gamble, 429 U.S. 97, 106 (1976). "Deliberate indifference is a very high

standard - a showing of mere negligence will not meet it. . .. [T]he Constitution is designed to

deal with deprivations of rights, not errors in judgment, even though such errors may have

unfortunate consequences."      Grayson v. Peed, 195 F.3d 692, 695-96 (4th Cir. 1999).

         "[D]eliberate indifference requires 'more than ordinary lack of due care for the prisoner's

interests or safety.'"   Id. at 696 (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)). In cases

like this, there must be a showing that, objectively, the prisoner was suffering from a serious

medical need and that, subjectively, the prison staff were aware of the need for medical attention

but failed to either provide it or ensure the needed care was available.    See Farmer v. Brennan,

511 U.S. 825,837 (1994).




                                                   5
       Objectively, the medical condition at issue must be serious. See Hudson v. McMillian, 503

U.S. 1, 9 (1992). A medical condition is serious when it is "one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor's attention." Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)

(quoting Henderson v. Sheahan, 196 F.3d 839, 846 (7th Cir. 1999)).

       The subjective component is satisfied only where a prison official "subjectively 'knows of

and disregards an excessive risk to inmate health or safety. '" Jackson v. Lightsey, 775 F.3d 170,

178 (4th Cir. 2014) (quoting Farmer, 511 U.S. at 837); see also Rich v. Bruce, 129 F.3d 336,340

n.2 (4th Cir. 1997) ("True subjective recklessness requires knowledge both of the general risk, and

also that the conduct is inappropriate in light of that risk."). "Actual knowledge or awareness on

the part of the alleged inflicter ... becomes essential to proof of deliberate indifference 'because

prison officials who lacked knowledge of a risk cannot be said to have inflicted punishment. '"

Brice v. Va. Beach Corr. Ctr., 58 F.3d 101, 105 (4th Cir. 1995) (quoting Farmer, 511 U.S. at 844).

"Thus, a complaint that a physician has been negligent in diagnosing or treating a medical

condition does not state a valid claim of medical mistreatment under the Eighth Amendment.

Medical malpractice does not become a constitutional violation merely because the victim is a

prisoner." Estelle, 429 U.S. at 106; see also Jackson, 775 F.3d at 178 ("[M]any acts or omissions

that would constitute medical malpractice will not rise to the level of deliberate indifference.").

        If the requisite subjective knowledge is established, an official may avoid liability "if [he]

responded reasonably to the risk, even if the harm ultimately was not averted." Farmer, 511 U.S.

at 844. The reasonableness of the actions taken must be judged in light of the risk the defendant

actually knew at the time. See Brown v. Harris, 240 F.3d 383,390 (4th Cir. 2001). The patient's

right to treatment is "limited to that which may be provided upon a reasonable cost and time basis



                                                  6
and the essential test is one of medical necessity and not simply that which may be considered

merely desirable." Bowring v. Godwin, 551 F.2d 44, 47-48 (4th Cir. 1977).

          The gravamen of Zeller's Complaint is that he was denied treatment for HCV until some

five years after he entered the custody of the DOC. Defendants have provided verified records

and other evidence to demonstrate that since 2015, Zeller has been provided treatment. The first

course of treatment was stopped due to side effects. The second course of treatment, Harvoni, "the

treatment of choice," Oketunji Aff. ~ 13, was administered in 2016 and proved ineffective. Zeller's

condition is monitored even though there currently are no other treatment options available to him.

          But, apart from a general description of the HCV treatment policy prior to this time,

Defendants provide no medical records or specific facts to dispute Zeller's allegation that he was

denied treatment for several years for his condition or that the claimed delay prevented a positive

response to the later-administered     Harvoni.   Viewing the facts in the light most favorable to

Zeller-who,     it bears repeating, is self-represented-I   conclude a genuine dispute exists as to

material facts, i.e., whether Defendants acted with requisite deliberate indifference by denying

Zeller treatment for his HVC for more than four years. Accordingly, summary judgment is not

appropriate.

                                      Appointment of Counsel

          Zeller has moved for court-appointed counsel. ECF No. 24. Because discovery likely will

be needed to obtain additional medical records and to discern the names of medical providers and

state corrections officials who may have been involved in the issues alleged, I am granting the

motion.




                                                    7
                                            Conclusion

       Defendants' Motion to Dismiss or, in the Alternative, Motion for Summary Judgment (ECF

No. 17) is denied. This case will proceed, with counsel appointed to represent Zeller.

       A separate order follows.




1/. tit;
~
                                                0~
                                             Pa;;I~.Grimm
                                             United States District Judge




                                                 8
